Citation Nr: 1142606	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-08 846	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder, and if so, whether service connection therefor is established.

2.  Entitlement to service connection for left epididymitis.

3.  Entitlement to an initial compensable rating (evaluation) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from November 1972 to November 1976.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2009 rating action that reopened service connection for a skin disorder on the grounds that new and material evidence to reopen the claim had been received,  but denied service connection on the merits; denied service connection for left epididymitis; and granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) rating from June 2007.  Because the claim for a higher initial rating involves a request for a higher rating following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  By rating action of January 2008, the RO denied service connection for a skin disorder; the Veteran was notified of the denial by letter the same month, but he did not appeal.

3.  Additional evidence received since the January 2008 rating action denying service connection for a skin disorder is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

4.  The Veteran not experience chronic symptoms of a skin disorder during service.

5.  The Veteran did not experience continuous symptoms of a skin disorder after service.

6.  A current skin disorder is not related to service.

7.  The Veteran does not have chronic disabling residuals of left epididymitis.

8.  VA audiological evaluations of the right ear revealed Level I hearing acuity in 2009 and 2010.

9.  VA audiological evaluations of the left ear revealed Level III hearing acuity in 2009 and Level I hearing acuity in 2010.


CONCLUSIONS OF LAW

1.  The January 2008 rating action denying service connection for a skin disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Since January 2008, new and material evidence to reopen service connection for a skin disorder has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).

3.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for service connection for left epididymitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

5.  The criteria for an initial compensable rating for bilateral hearing loss are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  An August 2007 pre-rating RO letter informed the Veteran of VA's responsibilities to notify and assist him in his service connection claims, and of what was needed to establish entitlement thereto.  That RO letter also notified him of what was needed to establish entitlement to a higher rating (evidence showing changes in any service-connected disability), and that a disability found to be service connected would be assigned a rating by applying a schedule for rating disabilities which provides for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  A July 2008 pre-rating RO letter informed the Veteran of what was needed to establish entitlement to service connection for a skin disorder on the basis of new and material evidence, as well as what was needed to establish entitlement to the underlying claim for service connection on the merits.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2007 and 2008 RO letters provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2007 and 2008 RO letters cumulatively satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As indicated above, all three content of notice requirements have been met in this case.

In the matters now before the Board, the August 2007 and July 2008 documents fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the February 2009 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto), and that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Veteran's status is not at issue, and the Board finds that pertinent rating code information was furnished to him in the December 2009 SOC and October 2010 SSOC, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the August 2007 letter.    

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims.  Service treatment (medical) and post-service VA and private medical records through 2010 have been associated with the claims folder and considered in adjudicating these claims.  The Veteran was afforded comprehensive VA examinations in January and October 2009 and April 2010.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In July 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claims.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal.  In November 2008, the RO certified that medical records from the VA Central Texas Healthcare System from June to December 2004 were unavailable; that all procedures to obtain these records had been correctly followed; and that all efforts to obtain them had been exhausted, and that further attempts would be futile.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Reopening Service Connection for  a Skin Disorder 

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for service connection for a skin disorder was previously considered and denied by rating action of January 2008, which found that there was no evidence of a skin disorder in service and no evidence of a current disability of a skin disorder.  At the time of the January 2008 rating decision, the Veteran had reported that he was treated for a skin rash in service.  The evidence then considered included the service treatment (medical) records, which showed no complaints, findings, or diagnoses of any skin disorder during service, that the Veteran denied a history of skin diseases on October 1976 separation examination, and that the service separation examination showed tattoos but no skin abnormality.  

The evidence of record at the time of the prior final January 2008 rating decision also included a post-service report of June 2007 VA outpatient examination of the skin that showed tinea cruris.  December 2007 VA examination showed dry and scaling skin, with normal color and temperature, and no skin disorder was diagnosed.  Neither examination contained a history or nexus linking any current skin disorder to service. 

The RO denied the claim for service connection in January 2008 on the grounds that the service treatment (medical) records showed no treatment or diagnosis of any skin disorder, and that no skin disorder was currently clinically diagnosed.  The Veteran was notified of the denial by letter of January 2008, but he did not appeal.

Because the Veteran did not appeal the January 2008 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The current application to reopen service connection for a skin disorder was filed in May 2008.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The phrase "raise a reasonable possibility of substantiating the claim" is intended to enable, rather than preclude reopening a claim.  38 C.F.R. § 3.156(a) does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the January 2008 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final January 2008 denial constitutes new and material evidence warranting reopening of service connection for a skin disorder.  The claim to reopen is granted to that limited extent.

A November 2008 UTMB-Austin Faculty Physicians examination report includes the Veteran's a history of a rash since 1973 that had spread to the groin and buttocks, and a review of systems showed a groin rash.  

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical and lay evidence suggesting a link between a current skin disorder and the Veteran's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

The additional evidence also provides some evidence of current disability.  While at the time of the January 2008 RO rating decision there was some evidence of diagnosis of tinea cruris during the claim, the January 2008 rating decision rendered the finding of no current skin disability as one of the bases for denial of service connection.  As the additional evidence includes additional evidence of current skin disability, the additional evidence is material to the question of current disability, which was one of the bases for the prior final denial in January 2008.  As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for a skin disorder (and, hence, for a de novo review of the claim) are met, and the appeal is granted to this extent only.  

Service Connection for a Skin Disorder

Having reopened the claim for service connection for a skin disorder, the Board will not address the claim on the merits.  As part of a merits adjudication, the Board has considered the competency and credibility of the lay evidence of record, in addition to the medical evidence.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After a review of the all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against service connection for a skin disorder on the merits.  Notwithstanding the Veteran's recent history of onset of skin rash symptoms in service and continuous symptoms since 1973, the Board first finds that the weight of the evidence demonstrates that the Veteran did not in fact experience chronic symptoms of a skin disorder during service, and did not experience continuous symptoms of a skin rash or skin disorder since service separation.  A review of the service treatment (medical) records is negative for complaints, findings, or diagnoses of any skin disorder.  With regard to the Veteran's assertion, written on the May 2008 claim to reopen, that a March 1973 service treatment record entry showed a skin disorder, the Veteran is mistaken as to this fact.  The March 20, 1073 service treatment record entry in fact shows complaints of pain in the groin area (epididymitis), and not a skin disorder.

The service treatment records reflect that during service the Veteran denied a history or current complaints of skin diseases on October 1976 separation examination.  The service separation clinical examination showed tattoos but no skin abnormality at service separation.  This is highly probative evidence because the history was made by the Veteran himself, and is contemporaneous to his active service when his recollection would be expected to be much better than it was in November 2008, which is 32 years after service separation, and the examination of the skin, which was contemporaneous with service, and was negative.  Such history and findings are consistent with the other service treatment record histories and findings. 

The first credible evidence of a skin disorder is after service in 2003.  On post-service May 2003 examination by B. M., M.D., the Veteran complained of a longstanding rash between the legs, and examination showed a hyperpigmented, plaque-like scaly rash in the inguinal areas up into the buttocks.  The assessment was tinea cruris, but there was no history or nexus linking this to military service.  Examinations of the skin by J. C., M.D., in September 2005 and September and October 2006 showed no rashes, lesions, or ulcers.

June 2007 VA outpatient examination of the skin showed tinea cruris.  December 2007 VA examination showed dry and scaling skin, with normal color and temperature, and no skin disorder was diagnosed.  May 2008 VA outpatient examination showed tinea pedis.  None of these examinations contained a history or nexus linking any skin disorder to military service.

A November 2008 UTMB-Austin Faculty Physicians examination report includes the Veteran's two-year history of a rash on the legs; elsewhere in the examination report, he gave a history of a rash since 1973 that had spread to the groin and buttocks, and a review of systems showed a groin rash.  There were no other findings, and the examiner did not relate any skin disorder to the Veteran's military service.  
  
The Board finds that the Veteran's November 2008 history regarding the claimed onset of his skin disorder symptoms in 1973 not to be credible due to inconsistency with the Veteran's own, more contemporaneous reports and the other evidence of record, including treatment records.  While the Veteran has claimed that his skin disorder had its onset in service, this claim is contradicted by his more contemporaneous in-service denial of a history of skin diseases on the October 1976 separation examination.  As noted above, when a skin disorder was first diagnosed in 2003, over 26 years post service, there was no history or other nexus relating it to military service.  When the Veteran filed a claim for service connection for a skin disorder in June 2007, he wrote that the onset of his "rash" was 1976, which is inconsistent with the history he more recently presented of 1973.  During private treatment in May 2003, the Veteran reported a history of an itchy rash in between his legs that he has "had forever," but did not include a history of onset during service.  

It is noted that the first time the Veteran presented the history of onset of rash starting in 1973 was in November 2008.  The prior final January 2008 rating decision had informed him that one reason for denial of service connection was that there was no evidence of a skin rash in service.  The Veteran filed the May 2008 VA claim to reopen service connection for skin disorder.  As part of the May 2008 claim, the Veteran asserted that a March 1973 service treatment record entry showed a skin disorder, when the service treatment record entry in fact shows complaints of pain in the groin area, and not a skin disorder.  Given the Veteran's inconsistent histories with respect to the claimed onset of skin symptoms, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that he is not credible to the extent that he claims that any currently-diagnosed skin disorder had its onset in military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).  

Although skin problems were noted on 2007 and 2008 VA examination reports, none of them contained a history or nexus linking any skin disorder to military service.  The Veteran's contradictory two-year versus in-service history of a skin disorder noted on the November 2008 UTMB-Austin Faculty Physicians examination report does not provide persuasive support for his contention that he has a skin disorder that is related to his military service, and the examiner did not relate any skin disorder to the Veteran's military service.  Any such medical opinion evidence based on this inaccurate factual premise would have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disorder, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Epididymitis

The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales, 218 F. 3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran contends that he currently suffers from chronic residuals of left epididymitis that had its onset in service.

After a review of the evidence, the Board finds that, although the Veteran was found to have left epididymitis on one occasion in service in March 1973, that disorder resolved without chronic disabling residuals, and the weight of the evidence demonstrates that the Veteran does not currently have chronic disabling residuals thereof.  A review of the service treatment (medical) records discloses that the Veteran was seen in March 1973 with complaints of pain in the right groin area.  Evaluation in the urology clinic showed left epididymitis.  Subsequent evaluations over the next several days showed improvement, and the area became non-tender, with decreased swelling.  On October 1976 separation examination, the genitourinary system was normal.

On May 2003 post-service examination by Dr. B. M., as well as on September 2005 and September and October 2006 examinations by Dr. J. C., and December 2007 VA outpatient urological examination, the genitourinary system was negative for pertinent pathology. 

October 2009 VA genitourinary examination showed no pain to palpation of the testicles, epididymi, or vas deferens bilaterally.  The diagnosis was history of epididymitis, without clinically evident residuals; no current evidence of epididymitis or residuals thereof per the Veteran's history and physical examination.

In a May 2010 addendum to the October 2009 examination report, the same VA examiner reviewed the claims folder and the service medical records including the March 1973 record showing a diagnosis of left epididymitis, and the October 1976 separation examination report showing no genitourinary complaints and normal genitourinary findings.  The examiner noted documentation of an episode of left epididymitis in service in March 1973, but no genitourinary complaints that would be consistent with epididymitis or active residual disease on subsequent October 1976 examination.  The examiner stated that there was no history or no current physical findings in October 2009 that would be consistent with residuals of epididymitis that could be linked to the Veteran's in-service epididymitis episode, and that his opinion was unchanged: there was no current evidence of epididymitis or residuals thereof present per the Veteran's history and physical examination.
      
As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence of chronic disabling residuals of left epididymitis in service or at any time post service for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In this case, the competent evidence indicates that the Veteran's 1973 episode of left epididymitis resolved without residual disability.  This is supported by the lack of findings of any chronic disabling residuals of that inservice episode subsequently in service or in the post-service years up to the present time.  

Under the circumstances, the Board concludes that service connection for left epididymitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


 Initial Rating for Bilateral Hearing Loss

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Ratings for defective hearing are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Tables VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating exceptional patterns of hearing impairment: (a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 db or less at 1,000 Hertz, and 70 db or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  

The Veteran contends that his bilateral hearing loss is more disabling than initially evaluated.  He asks that the doctrine of reasonable doubt be applied to grant a higher initial disability rating for his bilateral hearing loss.  The Veteran's representative asserts that functional hearing impairment was not considered in evaluating the hearing loss.  

After a review of all the evidence, lay and medical, and the criteria of DC 6100, the Board finds that the Veteran's bilateral hearing loss has not been disabling to a compensable degree at any time during the initial rating period.  Measures of hearing acuity and speech recognition scores do not reflect that the criteria for a compensable rating were met or more nearly approximated at any time during the initial rating appeal.  VA audiological evaluations of the right ear revealed Level I hearing acuity in 2009 and 2010.  VA audiological evaluations of the left ear revealed Level III hearing acuity in 2009 and Level I hearing acuity in 2010.  Such measures of hearing acuity and speech recognition scores more nearly approximate the criteria for a noncompensable (0 percent) disability rating for the entire initial rating appeal.  

On January 2009 VA examination, the Veteran complained of difficulty understanding speech in groups.  With respect to effects on occupational functioning and daily activities, he stated that hearing loss required him to ask people to repeat their words.  Audiological evaluation revealed speech recognition scores of 92 percent in the right ear and 80 percent in the left ear, and speech recognition ability was considered good bilaterally.  Pure tone thresholds, in db, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
15
25
LEFT
35
25
35
25
40

The pure tone threshold average in January 2009 was 20 on the right and 31.25 on the left.  The examiner stated that hearing acuity was considered normal in the right ear, and that the Veteran did not have a hearing loss in the right ear that met the criteria for hearing loss disability under VA regulations.  There was mild to moderate left ear sensorineural hearing loss.

VA audiological evaluation in April 2010 revealed speech recognition scores of 96 percent in the right ear, 94 percent in the left ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
30
45
LEFT
60
50
45
45
65

The pure tone threshold average in April 2010 was 30 on the right and 38.75 on the left.  The diagnoses were normal to mild sensorineural hearing loss on the right, and moderate to mild mixed hearing loss on the left.  The VA examiner opined that the hearing loss had no significant effects on the Veteran's occupation, and no effects on his usual daily activities.

Applying the method for rating hearing loss to the results of the Veteran's VA audiological evaluations, the Board finds that the audiometric findings in 2009 and 2010 correspond to right ear hearing acuity at Level I in 2009 and 2010, and left ear hearing acuity at Level III in 2009 and Level I in 2010, based on application of the reported findings to Tables VI and VII.  As these findings correspond to no more than a noncompensable (0 percent) rating under DC 6100, the Board finds that the criteria for a compensable rating have not been met at any time since the initial grant of service connection for bilateral hearing loss.

The Board also finds that the special provisions of 38 C.F.R. § 4.86(a) for evaluating exceptional patterns of hearing impairment are not for application in this case, inasmuch as the pure tone threshold was not 55 db or more in either ear at each of the 4 specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz), and      70 db or more at 2,000 Hertz in either ear at any time during the rating period under consideration.    

The Board emphasizes that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained; hence, the Board must predicate its determination on the basis of the results of the reliable audiological studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply the VA's rating schedule based on a veteran's audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the Veteran's bilateral hearing loss disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degree of hearing impairment due to speech discrimination ability (Maryland CNC test) and with consideration of pure tone threshold averages (audiometric testing).  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation, which is the Veteran's stated difficulty with his bilateral hearing loss disability.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the January 2009 and April 2010 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting that the Veteran's situation of greatest difficulty was general conversation, that is, difficulty understanding speech in groups, and that he needed to ask people to repeat themselves, and the effects this might have on the Veteran's occupation and daily activities.  The April 2010 VA examiner specifically concluded that the bilateral hearing loss disability did not cause any significant effects on the Veteran's occupation, and there were no effects on the Veteran's usual daily activities. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b)  in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.

Additionally, the Veteran has not submitted any statements to the effect that the service-connected bilateral hearing loss has caused any effect on occupational functioning or daily activities aside from the comments made to the VA examiners. For these reasons, the Board finds that the functional effects of the bilateral hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  The Board also points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Fenderson, inasmuch as the factual findings do not show distinct time periods where the Veteran's bilateral hearing loss disability exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the 

evidence does not support an initial compensable rating for bilateral hearing loss disability.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appeal for a higher initial rating, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted to this extent.

Service connection for a skin disorder is denied.

Service connection for left epididymitis is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


